Citation Nr: 0215194	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  02-03 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease, claimed as high blood pressure, heart 
attacks and a stroke (hypertension herein).  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a chronic eye 
disorder, claimed as residuals of "snow blindness."  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from April 1960 to 
March 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the RO, 
which denied the benefits sought on appeal.  

The veteran's sworn testimony was obtained in August 2002 
before the undersigned member of the Board in Washington, 
D.C.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims and obtained 
all relevant, existing, and available evidence adequately 
identified by the veteran in an effort to assist him in 
substantiating his claims for VA benefits.  

2.  Complaints, treatment for, or diagnoses of hypertensive 
vascular disease, high blood pressure, heart disease, a 
chronic eye disorder (other than refractive error of the 
eye), myocardial infarction or "heart attack," a "stroke," 
or related disorders, are not shown in service, including on 
physical examinations in April 1960, April 1961, May 1963, 
and on separation physical examination in January 1964, or 
for many years after separation from service.  

3.  The veteran is not shown to have received treatment for, 
been noted for, or diagnosed with, high blood pressure, 
"snow blindness" or borderline diabetes mellitus during his 
military service. 

4.  The veteran wore prescription eye glasses for refractive 
error of the eyes both before, during and after his active 
military service; the veteran received no treatment for a 
chronic eye disorder, to include "snow blindness," in 
active military service.  

5.  The veteran's heart disorders, first shown in 1981, 
diabetes mellitus first shown in 1990, and complaints of 
decreased vision following a December 1985 motor vehicle 
accident, are of post-service origin, without any medical 
relation to his military service many years earlier.  


CONCLUSIONS OF LAW

1.  Chronic hypertensive vascular disease, claimed as high 
blood pressure, heart attacks and a stroke, was not incurred 
in or aggravated by service, nor may hypertension be presumed 
to have been incurred inservice.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  Diabetes mellitus, or borderline diabetes mellitus, was 
not incurred in or aggravated by service, nor may diabetes 
mellitus be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  

3.  A chronic eye disorder, claimed as residuals of "snow 
blindness," was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000.  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues on appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be codified at 
38 C.F.R. § 3.159) (VCAA).  That is, the veteran was provided 
VA evaluation and treatment examinations.  Additionally, all 
available and identified private and VA treatment records 
have been obtained or received by VA.  Moreover, these 
records present a clear clinical picture indicating no 
medical question at issue for which further VA examination 
would be indicated.  The veteran was provided a Board hearing 
in August 2002, a transcript of which is in his claims file.  
A salient point in this regard is that while the veteran's 
sworn Board hearing testimony was that he believes he was 
treated for "snow blindness" in December 1960 and diagnosed 
with high blood pressure and borderline diabetes mellitus on 
service medical examination in 1961, he admits that he 
received no treatment of any kind for any of these claimed 
disorders from 1964 to 1990.  The veteran also admitted that 
no post-service physician whose records are available has 
ever associated any claimed disorder with his prior military 
service.  When asked to identify any additional treatment, 
records of which have not already been obtained, the veteran 
could not do so.  Finally, note is made that the veteran 
failed to report to VA examinations scheduled in April 2002, 
after due notice.  Given the above, additional VA development 
is unnecessary and would provide no useful purpose.  As such, 
the Board finds that VA has met its duty to assist.  

VA has also met VCAA's notice requirements: A February 2002 
statement of the case (SOC) and a March 2002 VCAA notice 
letter, as well as the August 2002 Board hearing adequately 
explain why the evidence submitted to date does not support 
the claims on appeal.  At his Board hearing in August 2002 
the veteran expressed an understanding of the evidentiary 
requirements necessary to support successful claims of 
service connection.  Thus the above development, 
communications and appeal process indicate that both the duty 
to assist and notice provisions of VCAA have been met in this 
case.  The veteran is represented on appeal, both he and his 
representative have been repeatedly advised that VA would 
obtain copies of all records which the veteran can adequately 
identify, and VA has done so.  Further development would 
serve no useful purpose.  See Quartuccio v Principi, 16 Vet. 
App. 183, 197 (2002).  

The Board initially notes the veteran's assertion that his 
service medical records may not be complete.  See transcript, 
Board hearing, August 2002.  The Board finds no basis for the 
veteran's stated belief that the available records are 
incomplete.  Rather, the veteran has made these arguments 
before the Board in June 1994, January 1998 and September 
1999 and VA has repeatedly advised the veteran that his 
military treatment records appear complete.  Moreover, in 
December 1992, the RO specifically requested any additional 
records regarding the hospitalization of the veteran during 
his first period of service, from April 1960 to April 1961.  
VA was advised by The National Personnel Records Center 
(NPRC) that no such records exist for the veteran at the 
identified facility.  The Board emphasizes, yet again, that 
the veteran's service medical records include thorough 
reports for medical examinations and medical histories taken 
in February 1958 (reserve), April 1960 (induction), April 
1961, May 1963, and June 1963, as well as January 1964, prior 
to his separation from service.  Additionally, treatment is 
shown by records for the interval periods between the above 
examinations, for active military service from April 1960 to 
March 1964.  The salient point is that these records include 
no reference to additional undocumented treatment, from which 
the Board could reasonably conclude that additional records 
might exist.  Moreover, the service medical records and post 
service medical records show a clear clinical picture-one at 
direct odds with that provided by the veteran.  Given the 
above, the Board finds, that a heightened duty to assist is 
not for application in this case.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991) ("where service medical records 
are presumed destroyed, . . . the BVA's obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened.")  See also, Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence, including the testimony of a veteran, in the light 
of its own inherent characteristics and its relationship to 
other items of evidence).  


Service Connection.

Service connection may be established for a chronic disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2002).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §§ 3.102, 3.303(d) (2001).  

However, for the showing of a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at that time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement for evidentiary showing of continuity of 
symptomatology.  Rather, continuity of symptomatology is 
required only where the condition noted during service is not, 
in fact, then shown to be chronic, or where the diagnoses of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  

If the disease is hypertension, or diabetes mellitus, service 
connection may be granted if manifest to a compensable degree 
within one (1) year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§  3.307, 
3.309.  In the instant case on appeal, the clinical, 
objective, medical evidence of record shows no hypertension or 
diabetes mellitus until much more than ten (10) years after 
the veteran's separation from service.  Thus, the presumption 
of service connection is not for application in this case, 
given the undisputed facts as objectively demonstrated by 
clinical evidence.  

In general, service connection requires the submission of 
competent evidence showing a current disability (a medical 
diagnosis), incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and medical evidence of 
a nexus between the inservice injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).   

Hypertensive Vascular Disease, High Blood Pressure, Heart 
Attacks, and Stroke.

The veteran asserts that a 1961 physical examination report 
shows hypertension or high blood pressure in service.  He 
asserts that his post-service heart attacks and a stroke are 
due to his hypertension or high blood pressure while in the 
service.  

Service medical records show no treatment for, or diagnosis 
of, hypertension, heart disease, heart attack, a stroke, or 
notation of high blood pressure during the veteran's military 
career from April 1960 to March 1964.  Specifically, blood 
pressure reading were 120/70 on examination in April 1960; 
124/68 in April 1961; 110/70 in May 1963; and 146/64 in 
January 1964.  The April 1961 report of medical examination 
is the only record for complete physical examination for 
1961, and shows no disorders of the heart on examination.  
The remaining reports of physical examination are similarly 
negative for any heart disorder or hypertension.  The 
examiner specifically noted that there was no significant 
interval medical history, and no defects or diagnoses.  
Significantly, all reports of medical history, dated in April 
1960, April 1961, June 1963, and January 1964, each filled 
out in what appears to be the veteran's own handwriting, 
includes the specific, repeated denial of the veteran that he 
had any "high or low blood pressure," or shortness of 
breath, pain or pressure in the chest, or palpitation or 
pounding heart.  

The Board notes at this point that the veteran's service 
medical records do not support his assertions on appeal: the 
veteran was not found to have hypertension or any related 
heart disease while in the service, including on examination 
in 1961.  

Consistent with the service medical records, the post-service 
medical evidence suggests that the veteran's hypertension, 
and other heart disorders, began years after his military 
service and are not related thereto.  The post-service 
medical evidence of record, including both VA and private 
medical and hospital treatment records dated from September 
1968 to the present, show initial treatment for a three or 
four day history of chest pain and right arm numbness in 
April 1981.  The diagnosis was myocardial infarction, 
nontransmural.  The veteran's treatment in September 1970 was 
for chest pain following a work injury, which was diagnosed 
as pneumonitis, right lobe, and in September 1968 he received 
treatment for infectious hepatitis.  In 1985, the veteran 
suffered a cardiac contusion, as well as a contusion of the 
anterior chest wall, among other injuries sustained in a 
motor vehicle accident.  Private treatment records of March 
1987 show that the veteran was thought to be medically 
healthy.  An associated electroencephalogram (EEG) study was 
negative and normal, and the veteran's blood pressure was 
noted to be 140/80.  The veteran reported no hypertension, 
heart disease or stoke on VA examination in September 1987.  
Subsequent treatment records show the veteran's report of a 
history of multiple heart attacks from 1975, 1983 and 1989.  

Significantly, the veteran's own statement of medical history 
given to a VA examiner in August 1996 indicates an initial 
diagnosis of hypertension in 1986, with a myocardial 
infarction in 1989 and diabetes in 1994.  

Treatment and diagnosis of hypertension for coronary artery 
disease is shown on VA hospitalization in May 1992, without 
relation to service.  

Given the above, the Board concludes that the veteran's 
undocumented and contradicted statements of inservice 
diagnosis of hypertension, with current related heart disease 
status post a stroke, are not credible.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997).  The evidence of 
record, including the service medical records, clearly show 
no treatment for, complaint of, or diagnosis of hypertensive 
disease in service, as well as treatment for heart disease 
from 1981, many years after the veteran's separation from 
service without relation thereto.  The salient point is that 
the more credible evidence of record is medical: the service 
medical records, and the VA and private treatment records 
dated from 1968 to the present, and the medical evidence of 
record is of one voice and demonstrates a clinical picture 
directly at odds with the veteran's unsupported lay version 
of events 40 years ago.

In finding so, all due respect and consideration is given to 
the veteran's sworn testimony of August 2002.  However, his 
assertion that his service medical records are incomplete are 
not founded by any reasonable or objective fact.  His 
assertion of an inservice diagnosis is not credible.  The 
Board concludes that the veteran's undocumented and 
contradicted statements of inservice diagnosis of 
hypertension, with current related heart disease status post 
a stroke, are not credible.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997).  


Diabetes Mellitus

In this regard, the veteran contends that a military 
physician told him during his military service that he had 
borderline diabetes mellitus.  His assertions stand alone in 
a field of evidence which shows diabetes mellitus of recent 
onset, without relation to his military service 30 years 
earlier.  

Private treatment records are silent for any treatment of or 
diagnosis of diabetes mellitus.  VA treatment records of 1968 
to the present are pertinent for the first documented 
treatment of type II diabetes mellitus on VA hospitalization 
in May 1992, with note that the disorder was first initially 
diagnosed in December 1990.  No relation to service was made 
by that examiner, or any other.  Other VA treatment records 
show a diagnosis of adult onset diabetes mellitus in February 
1993, with notation in October 1995 of early evidence of mild 
diabetic neuropathy-again, without relation to service.  

Given the evidence above, the Board concludes that the 
veteran's undocumented and contradicted statement that a 
military physician told him he had borderline diabetes 
mellitus while in service in the early 1960's, is not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997).  


Eye "Snow Blindness"

The veteran asserts that he received treatment for "snow 
blindness" in service in December 1960, and that his current 
eye disorders are due to such inservice injury or disability.  
As with the veteran's other assertions on appeal, the Board 
can find no basis in fact that his claims are supported by 
any credible evidence.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997).  

Service medical records show a history of the veteran wearing 
eye glasses on examination on entry into service in April 
1960.  Subsequent records show no treatment for any eye 
difficulty or problems, including in December 1960.  The 
veteran is shown to have received treatment in January 1961, 
but for a disorder not pertinent to the claim on appeal.  No 
history of eye difficulty, injury or impairment was noted.  
Examinations of the eyes in general, the pupils, testing for 
ocular motility, as well as ophthalmoscopic testing were all 
normal on examinations in April 1961, May 1963, and January 
1964.  Additional notation was made in January 1964 of simple 
myopia.  Notation was also made that the veteran wears 
glasses for refractive error.  

The post-service medical evidence shows treatment for facial 
injuries sustained in a motor vehicle accident in December 
1985, the adult onset diabetes mellitus with complaints of 
dizziness and light headedness associated with non-ketotic 
hyperosmolar syndrome in December 1993, as well as later 
complaints of decreased vision in June 1996.  In 1996, the 
veteran related his visual impairment to his long history of 
poor eating habits and nutritional deficiencies.  

The Board notes that defective distant vision, or refractive 
error of the eye, is not a disease or injury within the 
meaning of applicable statutes and regulations.  38 C.F.R. 
§ 3.303(c); Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the 
evidence of record merely shows refractive error of the eye, 
the claim on appeal must be denied.  The medical evidence of 
record is at odds with the veteran's statements, and shows no 
chronic eye disorder in service or currently, for which 
service connection may be granted.


Conclusions

An important point with regard to each of the veteran's 
claims on appeal is that claims of service connection must be 
supported by credible, competent evidence of current 
diagnosis, injury or incurrence in service, and a nexus to 
military service 
shown by qualified medical opinion.  Caluza, supra.  The 
veteran has failed to show any diagnosis of a chronic eye 
disorder other than refractive error of the eye or residuals 
of a motor vehicle accident several decades after service and 
no evidence of any stroke, and no treatment for "snow 
blindness" or current residual thereof.  Additionally, high 
blood pressure is not shown in service.  While hypertension, 
heart disease and diabetes mellitus are currently shown, not 
one of these disorders are shown to be related to the 
veteran's prior service by any competent medical evidence.  
The Board adds that blood pressure readings in service were 
reviewed.  The veteran has not asserted that any specific 
reading was elevated so as to demonstrate high blood 
pressure.  The Board sees no evidence of this, emphasizing 
that the veteran is not competent to provide any such medical 
diagnosis.  The salient point is that the service medical 
records include notation of the veteran's clinical history, 
which examiner after examiner, year after year, determined 
did not warrant note of any high blood pressure.  While the 
veteran may well believe that he had high blood pressure in 
service, he is not competent to say to, and the Board can 
find no basis for any such assertion.  In finding so, the 
Board gives all due weight to the veteran's August 2002 sworn 
Board testimony.  While he may be considered competent to 
provide evidence of observable symptoms, he is not competent 
to attribute any symptom to a given diagnosis.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  

In summary, as to each claim on appeal, the Board finds that 
the veteran's unsupported lay opinions of medical diagnosis, 
pathology, and etiology are far less probative than the heavy 
weight of the remaining medical evidence of record, including 
the service and post-service medical records, which tend to 
show hypertension, heart disease, diabetes mellitus, and no 
service-connectable eye disorder, many years after the 
veteran's peace-time, non-combat military service, without 
relation thereto.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the 
preponderance of the evidence is against each of the claims 
on appeal, as set forth above, and, therefore, reasonable 
doubt is not for application.  The claims on appeal are 
denied.  


ORDER

The claim of service connection for hypertensive vascular 
disease, claimed as high blood pressure, heart attacks and a 
stroke, is denied.  

The claim of service connection for diabetes mellitus is 
denied. 

The claim of service connection for a chronic eye disorder 
claimed as residuals of "snow blindness," is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

